        Case 1:19-cv-08019-PGG Document 14 Filed 09/10/19 Page 1 of 2
IH-32                                                                               Rev: 2014-1




                      United States District Court	

                                  for the	

                     Southern District of New York	

                              Related Case Statement	

                                               !
                              Full Caption of Later Filed Case:

MEF I, LP,




                  Plaintiff                                       Case Number


                                                19 Civ. 8019 (KPF)
                    vs.

!!
SHIFTPIXY, INC.




                Defendant

                              Full Caption of Earlier Filed Case:
              (including in bankruptcy appeals the relevant adversary proceeding)

!!
ALPHA CAPITAL ANSTALT,




                  Plaintiff                                       Case Number

                                                19 Civ. 6199 (PGG)
                    vs.

!!
SHIFTPIXY, INC.




                Defendant
!

                                            Page !1
            Case 1:19-cv-08019-PGG Document 14 Filed 09/10/19 Page 2 of 2
IH-32                                                                                            Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

!
!
Case is at issue. First amended complaint filed. Defendant filed counterclaim. Defendant has filed reply to
counterclaim. Plaintiff's motion for preliminary injunction to compel issuance of conversion stock was denied.
!
Court set expedited schedule for consideration of case. Neither party took discovery. Plaintiff to file motion for
!
summary judgment September 10, 2019, with response due September 24, and reply due September 27.
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
 !
 !
Both cases arise from the same financial debt instruments, and virtually all issues are
 !
common to both. Issues revolve around interpretation of the convertible notes, whether any
 !
type of equitable relief is warranted, what plaintiff's damages are, and whether, as raised by
 !
the counterclaim, defendant has a set-off to any damages owed.
 !
 !
Additionally, there is a second-filed case, Dominion Capital LLC v. ShiftPixy, Inc., 19 Civ,
!6704 (PGG) that    was filed as related to the Alpha case, and which we understand Judge
 !
 ! as the Alpha case, with a preliminary injunction motion having been heard and denied,
Gardephe    has approved as related. The status of the second-filed case is essentially the
 ! summary judgment motion to be filed by September 17. The issues noted above are
same
 !
and
 !
common    to all three cases.
 !
 ! not agree the cases are related, he nonetheless consents to the reassignment of this
Defendant has filed a letter with the Court, dated September 9, 2019, indicating that while he
 ! to Judge Gardephe.
does
 !
case
 !
 !
 !
 !
 !
 !
 !
 !
 !
 !
 !           /s/ Martin E. Karlinsky                                  September 10, 2019
 Signature: ________________________________________ Date: __________________!
 !
 !           KARLINSKY LLC
Firm:         ________________________________________


                                                   Page !2
